The information in this preliminary pricing supplement is not complete and may be changed. Preliminary Pricing Supplement SUBJECT TO COMPLETION January 13, 2010 Pricing Supplement dated January [ ], 2010, to the Product Prospectus Supplement dated January 11, 2010, the Prospectus dated January 11, 2010 and the Prospectus Supplement dated January 11, 2010 $ Royal Bank of Canada Bearish Enhanced Return Notes Linked to a Basket of Retail Stocks, due January 31, 2012 Royal Bank of Canada is offering bearish enhanced return notes (the “Notes”) linked to the performance of the Reference Assets named below.The prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010 and the product prospectus supplement dated January 11, 2010, describe terms that will apply generally to the Notes, including any Notes you purchase.Capitalized terms used but not defined in this pricing supplement shall have the meanings given to them in the product prospectus supplement.In the event of any conflict, this pricing supplement will control.The Notes vary from the terms described in the product prospectus supplement in several important ways.You should read this pricing supplement carefully. In particular, you should understand that your return on the Notes will not exceed 35% of their Principal Amount. Issuer: Royal Bank of Canada (“Royal Bank”). Issue: Senior Global Medium-Term Notes, Series C Underwriter: RBC Capital Markets Corporation. Reference Asset (the “Basket”): The Payment at Maturity on the Notes is linked to the value of a weighted basket of the common stocks of eight companies in the retail sector (each a “Basket Component” and together they may be referred to as the “Basket Stocks” or the “Basket’’). The eight stocks, their respective Component Weights and their Initial Prices are indicated in the following table. Initial Stock Prices: Stock Component Weight Initial Price Abercrombie & Fitch Co. (ANF) 12.50% Ann Taylor Stores Corporation. (ANN) 12.50% Deckers Outdoor Corporation (DECK) 12.50% Dillards (DDS) 12.50% Chico’s FAS, Inc. (CHS) 12.50% Jones Apparel Group, Inc. (JNY) 12.50% J.C. Penney Company, Inc. (JCP) 12.50% Macy’s Inc. (M) 12.50% Currency: U.S. Dollars. Minimum Investment: $1,000, and $1,000increments in excess thereof (the “Principal Amount”) Term: The term on your note is approximately twenty-four (24) months. Pricing Date: January 26, 2010 Issue Date: January 29, 2010 CUSIP: 78008HTH3 Payment at Maturity (if held to maturity): If the Percentage Change is zero or positive, then, at maturity, you will receive an amount equal to the lesser of: 1) Principal Amount + [Principal Amount x Percentage Change x LeverageFactor]; and 2) Maximum Redemption Amount If the Percentage Change is negative, then at maturity, the investor will receive less than the Principal Amount. In such a case, the Payment at Maturity will equal: Principal Amount + [Principal Amount x Percentage Change] See “Principal at Risk” below. Percentage Change: The Percentage Change (expressed as a percentage and rounded to two decimal places), will be equal to the sum of the Weighted Component Changes for the Basket Stocks. The Weighted Component Change for each Basket Stock is equal to: Where, for each Basket Stock within the Basket, the Initial Price is the closing price of that stock on the Pricing Date and the Final Price is the closing price of that stock on the Valuation Date. The Percentage Change will be positive if the Basket performance is negative. Valuation Date: January 26, 2012, subject to extension for market and other disruptions. Maturity Date: January 31, 2012, subject to extension for market and other disruptions. Maximum Redemption Amount: 135% multiplied by the Principal Amount Leverage Factor: 200% (subject to Maximum Redemption Amount) Principal at Risk: The Notes are NOT principal protected.You may lose up to your entire Principal Amount at maturity if there is an increase in the level of the Basket from the Pricing Date to the Valuation Date. U.S. Tax Treatment: By purchasing a note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat the Notes as a pre-paid cash-settled derivative contract for U.S. federal income tax purposes.However, the U.S. federal income tax consequences of your investment in the Notes are uncertain and the Internal Revenue Service could assert that the Notes should be taxed in a manner that is different from that described in the preceding sentence. For further discussion of the U.S. federal tax consequences applicable to the Notes, please see the discussion in the prospectus, the prospectus supplement and the product prospectus supplement which applies to your investment in the Notes. p-2 Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a Secondary Market in the Notes after the Issue Date.The amount that investors may receive upon sale of their Notes prior to maturity may be less than the Principal Amount of their Notes. Listing: The Notes will not be listed on any securities exchange or quotation system. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated January 11, 2010). Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on page p-2 of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement dated January 11, 2010, as modified by this pricing supplement. Investing in the Notes involves a number of risks.See “Risk Factors” beginning on page S-1 of the prospectus supplement dated January 11, 2010 and “Additional Risk Factors Specific to Your Notes” beginning on page PS-4 of the product prospectus supplement dated January 11, 2010. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality.The Notes are not guaranteed under the FDIC’s Temporary Liquidity Guarantee Program. The Notes will not be listed on any U.S. securities exchange or quotation system.
